DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kittaka (US 4,849,150) in view of Brink (US 2,862,541) and Oullette (US 2011/0308709).
Kittaka teaches a system for manufacturing a fiber-reinforced resin pipe, the system comprising a mandrel (1) coupled to an axle for rotation and an outer mold (5) comprising an upper mold (5A) and a lower mold (5B) which when mated to one another surround the mandrel and define a space for containing a multi-layer body (4) during thermal curing (See Figures; col. 3, lines 1-53). The outer mold, upper mold, and lower mold read on the instantly claimed outer jacket, first part, and second part, respectively. The thermal curing step reads on the instantly claimed curing under applied heat.
Kittaka shows a mandrel (1) which rotates about an axle (See Figures). However Kittaka does not expressly disclose a mandrel support to which the axle is coupled.
Brink teaches a mandrel (22) which is mounted for rotation on a stub axle (78) and a nipple (68) by two plates (65,67), wherein the stub axle and nipple are held in recesses (83) of mandrel support members (82) (See Figs. 6-8; col. 3, lines 22-59). The stub axle and nipple form an axle as claimed, and the mandrel support members read on the instantly claimed mandrel support. The plates read on the inserts of claim 2.
When considering the invention of Kittaka, one of ordinary skill in the art would readily understand that the axle must in some way be supported to hold the axle and allow for rotation of the mandrel. The axle cannot be simply free-floating, but must have some support structure to perform its function. Since the Kittaka reference is silent regarding such support, one of ordinary skill in the art would look to other prior art references to fill in the gaps. One such reference is Brink, which teaches the instantly claimed support, axle, and inserts, as detailed above. Since such components were recognized in the prior art as being suitable for rotatably mounting a mandrel, their use in the system of Kittaka would have been obvious at the time of filing.
While Kittaka discloses thermal curing, the reference is silent regarding how such curing is performed. 
Oullette teaches a system for forming filament wound pipes, the system comprising a mandrel which is heated, either by a heat pipe or with an induction heating coil (See Figures; [0049]-[0062]). Either one of the heat pipe or the induction heating coil reads on the instantly claimed heating element that is part of the mandrel.
While Kittaka discloses thermal curing, the reference is silent regarding how such curing is performed. Therefore one of ordinary skill in the art would look to other prior art references to understand what techniques are conventionally used to perform such curing. Oullette teaches that heat pipes and induction coils which are coupled to the mandrel are well known and conventionally used for such a purpose. Since heat pipes and induction heating coils were recognized in the prior art as being suitable for thermally curing a mandrel-wound composite, their use in the system of Kittaka to perform the thermal curing step would have been obvious at the time of filing.
Regarding claim 6, the induction heating coil of Oullette is disposed along an outer surface of the mandrel (See Figures).
Regarding claim 9-10, the mold of Kittaka comprises two hemispherical shaped parts with mating flanges (See Fig. 2 and its description). Examiner is taking official notice that fasteners are well known and conventionally used to hold mating mold parts together. Such fasteners are ubiquitous in the art and their use to hold the mold sections of Kittaka would have been immediately obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 11, Kittaka teaches O-rings (9,10) which are disposed on the mold edges and prevent leaks (See Figs.; col. 3, lines 30-33). O-rings read on the instantly claimed gaskets.
Regarding claim 12, Kittaka and Brink do not expressly disclose a metal mold. Examiner is taking official notice that metal is a well-known and conventionally used mold material such that the use of metal to form the molds of Kittaka or Brink would have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 13, Kittaka teaches a curing temperature of 225°F (107°C), which lies within the claimed range (See col. 6, lines 59-62).

Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kittaka (US 4,849,150) in view of Brink (US 2,862,541) and Oullette (US 2011/0308709) as applied to claim 1 above, and further in view of Wang (CN 207922560).
Kittaka, Brink, and Oullette combine to teach a system for manufacturing a fiber-reinforced resin pipe, the system including an induction heating coil external to the mandrel, as detailed above.
Kittaka, Brink, and Oullette do not expressly disclose a conductive coil which resides in a hollow interior of the mandrel as claimed.
Wang teaches a heating device comprising an induction coil (4) disposed within a mandrel (3) (See Fig. 1; Description of Invention).
It would have been obvious to one of ordinary skill in the art at the time of filing to heat the mandrel in the system taught by the combination of Kittaka, Brink, and Oullette by disposing an induction heating coil within the mandrel. Since it was known in the art that heating coils could be disposed within mandrels, as taught by Wang, or outside of mandrels, as taught by Oullette, the substitution of one known heating coil position for another would have been obvious.
Regarding claim 4-5, Oullette teaches a copper induction coil (See [0075]), which is metal. One of ordinary skill in the art would readily understand that such a copper tube may include pure copper or alloys thereof.
Regarding claim 5, Oullette teaches that it is within ordinary skill in the art to determine all parameters of the induction coil based on a particular application (See [0057]). It would be a routine matter of design choice for one of ordinary skill in the art to determine a proper coil diameter for a particular application. Therefore the claimed diameter does not patentably distinguish the instantly claimed system from the prior art.
Regarding claims 7-8, Oullette teaches induction heating, which by definition involves the application of electricity to the coil to induce eddy currents therein.

Claims 14-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kittaka (US 4,849,150) in view of Oullette (US 2011/0308709) and Harris (US 5,360,275).
Kittaka teaches a method for manufacturing a fiber-reinforced resin pipe, the method comprising winding a multi-layer body (4) on a rotatable mandrel (1), placing the wrapped mandrel in an outer mold (5), and thermally curing the multi-layer body (See Figures; col. 3, lines 1-53). The multi-layer body, outer mold, and thermal curing read on the instantly claimed composite product, outer jacket, and heating resulting in post curing, respectively.
While Kittaka discloses thermal curing, the reference is silent regarding directly heating the mandrel to perform such curing.
Oullette teaches a method for forming filament wound pipes, the method comprising heating a mandrel by a heat pipe or with an induction heating coil (See Figures; [0049]-[0062]). 
While Kittaka discloses thermal curing, the reference is silent regarding how such curing is performed. Therefore one of ordinary skill in the art would look to other prior art references to understand what techniques are conventionally used to perform such curing. Oullette teaches that heat pipes and induction coils which are coupled to the mandrel are well known and conventionally used for such a purpose. Since heat pipes and induction heating coils were recognized in the prior art as being suitable for thermally curing a mandrel-wound composite, their use in the method of Kittaka to perform the thermal curing step would have been obvious at the time of filing.
Kittaka does not expressly disclose rotation during heating as claimed.
Harris teaches a filament winding method, the method comprising rotating a filament-wound mandrel during thermal curing (See col. 8, lines 24-48).
It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the mandrel of Kittaka during thermal curing. The rationale to do so would have been the motivation provided by the teaching of Harris that to do so would predictably prevent dripping (See col. 8, lines 39-40).
Regarding claim 15, Kittaka teaches a curing temperature of 225°F (107°C), which lies within the claimed range (See col. 6, lines 59-62).
Regarding claims 19-20, Kittaka teaches that the outer mold (5) comprising an upper mold (5A) and a lower mold (5B) which have mating flanges coupled to one another to surround the mandrel and define a space for containing a multi-layer body (4) during thermal curing (See Figures). Examiner is taking official notice that fasteners are well known and conventionally used to hold mating mold parts together. Such fasteners are ubiquitous in the art and their use to hold the mold sections of Kittaka would have been immediately obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 21, Kittaka teaches O-rings (9,10) which are disposed on the mold edges and prevent leaks (See Figs.; col. 3, lines 30-33). O-rings read on the instantly claimed gaskets.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kittaka (US 4,849,150) in view of Oullette (US 2011/0308709) and Harris (US 5,360,275) as applied to claim 14 above, and further in view of Wang (CN 207922560).
Kittaka, Oullette, and Harris combine to teach a method for manufacturing a fiber-reinforced resin pipe, as detailed above. Oullette teaches heating a mandrel with an induction heating coil external to the mandrel.
Kittaka, Brink, and Oullette do not expressly disclose a conductive coil which resides in a hollow interior of the mandrel as claimed.
Wang teaches a heating device comprising an induction coil (4) disposed within a mandrel (3) (See Fig. 1; Description of Invention).
It would have been obvious to one of ordinary skill in the art at the time of filing to heat the mandrel in the system taught by the combination of Kittaka, Oullette, and Harris by disposing an induction heating coil within the mandrel. Since it was known in the art that induction heating coils could be disposed within mandrels, as taught by Wang, or outside of mandrels, as taught by Oullette, the substitution of one known heating coil position for another would have been obvious.
Regarding claims 17-18, Oullette teaches induction heating, which by definition involves the application of electricity to the coil to induce eddy currents therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARSON GROSS/Primary Examiner, Art Unit 1746